Appeal by the defendant, by permission, from an order of the Supreme Court, Kings County (Brennan, J.), entered August 10, 2012, which denied, without a hearing, his motion pursuant to CPL 440.10 to vacate a judgment of the same court (R. Rivera, J.), rendered December 13, 1999, convicting him of robbery in the first degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the order is affirmed.
The Supreme Court did not improvidently exercise its discretion in denying the defendant’s motion to vacate his judgment of conviction, which was made on the ground that he received ineffective assistance of counsel, since, on a previous motion that the defendant made pursuant to CPL 440.10, he “was in a position adequately to raise the ground or issue underlying the present motion but did not do so” (CPL 440.10 [3] [c]). In addition, the ground advanced as the reason to vacate the conviction has been “previously determined on the merits upon a prior motion or proceeding in a [federal] court” (CPL 440.10 [3] [b]; see Huggins v Girdick, 2007 WL 433397, 2007 US Dist LEXIS 8725 [ED NY, Feb. 7, 2007, No. 03-CV-3248 (NG/WP)]). The defendant failed to establish “good cause” that would merit granting the motion (CPL 440.10 [3]; cf. People v Hamilton, 115 AD3d 12, 28 [2014]). Balkin, J.P., Austin, Miller and Maltese, JJ., concur.